We have examined the record and the rulings of the court as shown by the bill of exceptions. While there are several objections and exceptions to the admission of testimony, there are none of these rulings which we think are calculated to injuriously affect the defendant's case one way or the other. The defendant was either at the still where the whisky was admittedly being made, and aiding in its manufacture, or he was not. The state's witnesses say he was, and he says he was not. The case was properly submitted to the jury under appropriate instructions from the court. We find no prejudicial error in the record. Let the judgment be affirmed.